United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  January 29, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60375
                          Summary Calendar



FISEHA TAYE,

                                         Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                         Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A74 082 560
                        --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Fiseha Taye petitions for review of an order from the Board

of Immigration Appeals (BIA) summarily affirming the immigration

judge's (IJ) decision to deny his application for withholding of

removal under the Convention Against Torture (CAT).

     After reviewing the record and the briefs, we conclude that

the decision is supported by substantial evidence and that the

evidence in the record does not compel a conclusion contrary to

that reached by the IJ and BIA that Taye failed to show that it

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-60375
                               -2-

was more likely than not that he would be tortured if he were to

return to Germany or Ethiopia.   See 8 C.F.R. § 208.16(c)(2), INS

v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992); Mikhael v. INS,

115 F.3d 299, 302 (5th Cir. 1997).   Therefore, we DENY the

petition for review.